        Case 1:19-cv-04738-TWP-MPB Document 3 Filed 12/03/19 Page 1 of 2 PageID #: 38

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                     Southern District
                                                  __________  District of
                                                                       of Indiana
                                                                          __________

BYRON STALLWORTH, individually and on behalf of                   )
         all others similarly situated,                           )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 1:19-cv-4738-TWP-MPB
                                                                  )
      NATIONAL COLLEGIATE ATHLETIC                                )
  ASSOCIATION, and WITTENBERG UNIVERSITY,                         )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) NATIONAL COLLEGIATE ATHLETIC ASSOCIATION
                                           700 WEST WASHINGTON STREET
                                           INDIANAPOLIS, INDIANA 46206

                                           WITTENBERG UNIVERSITY
                                           200 WEST WARD STREET
                                           SPRINGFIELD, OHIO 45504

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           JEFF RAIZNER
                                           RAIZNER SLANIA LLP
                                           2402 DUNLAVY ST.
                                           HOUSTON, TX 77006


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             CLERK OF COURT, Laura A. Briggs
                                                                            CLERK OF COURT


Date:             12/03/2019                                                 BY: ____________________________________
                                                                                     Signature ofDeputy
                                                                                                  Clerk orClerk
                                                                                                           Deputy Clerk
         Case 1:19-cv-04738-TWP-MPB Document 3 Filed 12/03/19 Page 2 of 2 PageID #: 39

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-4738-TWP-MPB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
